Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 14-20 in the reply filed on 5 January 2022 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 16, 19-23, 25-27, 29, 30, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amanapu et al. (US Pat. Pub. 2019/0198444) in view of Katou (US Pat. Pub. 2017/0229562).
Regarding claim 14, Amanapu teaches a method of forming a semiconductor device, comprising:

depositing a diffusion barrier layer along the opening, wherein the diffusion barrier layer comprises a titanium (Ti)-containing alloy [fig. 8, 130, paragraph [0037], TiN];
depositing a liner layer on the diffusion barrier layer, wherein the liner layer comprises a noble metal [fig. 9, 155, paragraph [0044] Ru].;
depositing a conductive material layer to fill the opening [fig. 10, 160];
performing a first chemical mechanical polishing (CMP) process using a first CMP slurry to remove the conductive material layer from a top surface of the liner layer [paragraph [0045] a sequence of CMP processes can be utilized to remove layers including 160]; and
performing a second CMP process using a second CMP slurry to remove the liner layer and the diffusion barrier layer from a top surface of the dielectric layer [paragraph [0045], a sequence of CMP processes can be used to remove layers including the liner and diffusion barrier].
Amanapu fails to teach the second CMP slurry comprises hydrogen peroxide.  However, Katou teaches multiple CMP steps in semiconductor device formation including using a CMP process which includes hydrogen peroxide [paragraph [0172] teaches hydrogen peroxide, paragraph [0173] teaches the hydrogen peroxide slurry yields metal oxide].
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Katou into the method of Amanapu by using a 
Regarding claim 16, Amanapu in view of Katou discloses the method of claim 14, wherein the second CMP slurry has a pH value from about 2 to 6 [Katou, paragraph [0107]].
Regarding claim 19, Amanapu in view of Katou teaches the method of claim 14, forming the contact opening comprises etching the dielectric layer using a dry etch, a wet etch or a combination [Amanapu, paragraph [0036]].
Regarding claim 20, Amanapu in view of Katou discloses the method of claim 14,  further comprising depositing an etch stop layer between the dielectric layer and the substrate [Amanapu, fig. 1, 120].
Regarding claim 21, Amanapu in view of Katou teaches the method of claim 14, wherein the conductive metal layer comprises Cu, Co, W, Al or Ag [Amanapu, paragraph [0046], Al, W, Cu].
Regarding claim 22, Amanapu in view of Katou  discloses the method of claim 14, wherein the noble metal comprises Ru, Ir or Os [Amanapu, paragraph [0044], Ru].
Regarding claim 23, Amanapu in view of Katou teaches the method of claim 20, wherein the etch stop layer comprises SiCN, SiC, SiO2, AlOx, or AlOxN [Amanapu, paragraph [0033], SiC, SiCN].
Regarding claim 25, Amanapu in view of Katou discloses a method of forming a semiconductor device, comprising:

depositing a diffusion barrier layer on sidewalls and a recessed surface of the dielectric layer, the depositing the diffusion barrier layer including depositing a first diffusion barrier on the sidewalls in a recessed surface of the dielectric layer and depositing a second diffusion barrier on the first diffusion barrier, the second diffusion barrier comprising titantum (Ti) or a titanium (Ti)-containing alloy [Amanapu, fig. 9, first diffusion barrier 130 and second diffusion barrier 150, paragraph [0043] teaches Ti or TiN];
depositing a liner layer on the diffusion barrier layer, wherein the liner layer comprises a noble metal [Amanapu, fig. 9, 155, paragraph [0044]];
depositing a conductive material layer on the liner layer [Amanapu, fig. 10, 160];
performing a first chemical mechanical polishing (CMP) process using a first CMP slurry to remove the conductive material layer from a top surface of the liner layer [Amanapu, paragraph [0045] a sequence of CMP processes can be utilized to remove layers including 160]; and
performing a second CMP process using a second CMP slurry to remove the liner layer and the diffusion barrier layer from a top surface of the dielectric layer, the second CMP slurry comprising hydrogen peroxide as an oxidizing agent [Amanapu, paragraph [0045], a sequence of CMP processes can be used to remove layers including the liner and diffusion barrier, Katou, paragraphs [0172 and 0173] teaches a hydrogen peroxide in the slurry yielding a metal oxide].

Regarding claim 27, Amanapu in view of Katou discloses the method of claim 26, wherein the first diffusion barrier comprises TaN, TiN, WN, MoN, MnN, or TiSiN [Amanapu, paragraph [0037], TiN].
Regarding claim 29, Amanapu in view of Katou teaches a method of forming a semiconductor device, comprising:
Depositing an etch stop layer over a substrate [Amanapu, fig. 1, substrate 110, etch stop 120];
Depositing a dielectric layer over the etch stop layer [Amanapu, fig. 1, dielectric 125];
Forming a contact opening in the dielectric layer [Amanapu, fig. 2, 125-3];
Depositing a diffusion barrier layer along the opening, the depositing the diffusion barrier layer including depositing a first diffusion barrier along the opening and depositing a second diffusion barrier on the first diffusion barrier, the first diffusion barrier comprising TaN, TiN, Wn, MoN, MnN, or TaSiN and the second diffusion barrier comprising Ti or a Ti containing alloy [Amanapu, fig. 9, first diffusion barrier 130, paragraph [0037] teaches TiN or TaN for 130, second diffusion barrier 150, paragraph [0043] teaches TiN for 150];
Depositing a liner layer on the diffusion barrier layer, wherein the liner layer comprises Ru, Ir or Os [Amanapu, fig. 9, 155, paragraph [0044] teaches Ru];
Depositing a conductive material layer on the liner layer [Amanapu, fig. 10, 160];

Performing a second CMP process using a second CMP slurry to remove the liner layer and the diffusion barrier layer from a top surface of the dielectric layer, the second CMP slurry comprising hydrogen peroxide as an oxidizing agent [Amanapu, paragraph [0045], a sequence of CMP processes can be used to remove layers including the liner and diffusion barrier, Katou, paragraphs [0172 and 0173] teaches a hydrogen peroxide in the slurry yielding a metal oxide].
Regarding claim 30, Amanapu in view of Katou teaches the method of claim 29, wherein the dielectric layer comprises a low-k dielectric material [Amanapu, paragraph [0033]].
Regarding claim 32, Amanapu in view of Katou teaches the method of claim 29, wherein the conductive metal layer comprises Cu, Co, W, Al or Ag [Amanapu, paragraph [0046], Al, W, Cu].
Claims 15, 17 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amanapu in view of Katou as applied to claims 14, 16, 19-23, 25-27, 29, 30, and 32  above, and further in view of Babu et al. (US Pat. Pub. 2003/0047710).
Regarding claims 15 and 33, Amanapu in view of Katou fails to teach the use of abrasive particles with hydrogen peroxide as the CMP slurry.  However, Babu teaches the use of a CMP slurry for polishing semiconductor devices which includes hydrogen peroxide as well as abrasive grains [table II teaches pH 10 compositions containing aluminum or silica particles with hydrogen peroxide].

Regarding claim 17, Amanapu in view of Katou and Babu teaches the method of claim 14, wherein the second CMP slurry has a pH value from about 9 to 11 [Babu, table II, pH 10].
Claims 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amanapu in view of Katou as applied to claims 14, 16, 19-23, 25-27, 29, 30, and 32  above, and further in view of Toyoda et al. (US Pat. #5,892,286).
Regarding claim 24, Amanapu in view of Katou fails to teach the dielectric layer comprises TEOS, BPSG, FSG, PSG or BSG.  However, Toyoda teaches a method of making semiconductor interconnects including CMP processes in which the dielectric layer formed over the substrate is BPSG or PSG [Column 5, lines 3-6].
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Toyoda into the method of Amanapu in view of Katou by using BPSG or PSG material as the dielectric layer.  The ordinary artisan would have been motivated to modify Amanapu in view of Katou in the manner set forth above for at least the purpose of using known alternative materials to silicon dioxide to .
Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amanapu in view of Katou as applied to claims 14, 16, 19-23, 25-27, 29, 30, and 32  above, and further in view of Huang et al. (US Pat. Pub. 2014/0131883).
Regarding claim 18, Amanapu in view of Katou fails to teach the diffusion barrier comprises TiTaN, TiWN, TiMoN, TiMnN, TiCoN, TiCoTa, TiTaSiN.  However, Huang teaches a semiconductor device in which barrier layers can be TiN, TaN or TiTaN among others [paragraph [0044]].
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Huang into the method of Amanapu in view of Katou by using TiTaN as the diffusion barrier layer .  The ordinary artisan would have been motivated to modify Amanapu in view of Katou in the manner set forth above for at least the purpose of using known alternative materials to TiN to ensure successful device fabrication. Furthermore, art recognized suitability for an intended purpose has been recognized to be motivation to combine.   MPEP 2144.07.
With respect to the number of atoms of each element to make up the diffusion barrier TiTaN, Huang lists it as TixTayNz but fails to specifically teach the makeup of the layer used.  However, one of ordinary skill in the art would be led to the desired chemical compound arrangement through routine experimentation and optimization to achieve desired stability and diffusion properties.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or .
Claims  28 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amanapu in view of Katou as applied to claims 14, 16, 19-23, 25-27, 29, 30, and 32  above, and further in view of Voldman et al. (US Pat. Pub. 2006/0273372).
Regarding claims 28 and 31, Amanapu in view of Katou fails to teach the second diffusion barrier layer comprises TiCo, TiMn or TiNi.  However, Voldman teaches a semiconductor device in which interconnect structures are lined with diffusion barriers which include TiNi [paragraph [0027].
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Voldman into the method of Amanapu in view of Katou by using TiNi as the second diffusion barrier.  The ordinary artisan would have been motivated to modify Amanapu in view of Katou in the manner set forth above for at least the purpose of using materials that provide good adhesion and electrical conductivity [paragraph [0027]].
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M PARKER whose telephone number is (571)272-8794. The examiner can normally be reached M-F 7:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.P/Examiner, Art Unit 2816                                                                                                                                                                                                        



/JAEHWAN OH/Primary Examiner, Art Unit 2816